DETAILED ACTION
This Non Final Office Action is in response to the Claims filed on 12/28/2020.
Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Means for mixing and conditioning blead air from a bleed air input and recirculation air from an aircraft interior in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (US 2003/0005719).

As to claim 1 Mitani discloses an aircraft environmental control system (see figures), comprising:
means for mixing (13) and conditioning (the entire system is the air conditioner) bleed air from a bleed air input (1) and recirculation air (40) from an aircraft interior (8) to provide mixed, conditioned air to the aircraft interior;
a first contaminant removal device (23) and a second contaminant removal device (24) arranged in a path of at least part of the recirculation air (40), prior to the means for mixing (13) and conditioning; and
a valve (22) arranged to alternate flow of recirculation air through the first and second contaminant removal devices.

As to claim 2 Mitani discloses the aircraft environmental control system of claim 1, further comprising means for passing regeneration air (1) through the contaminant removal devices to desorb the one or more contaminants for purging from the system (figure 3 #14).

As to claim 3 Mitani discloses the aircraft environmental control system of claim 2, further comprising a valve (figure 3 #50) for alternately passing the regeneration air through the first (23) and second (24) contaminant removal devices, the valves being arranged such that when recirculation air flows passing through one of the first and second contaminant removal devices, regeneration air flows passing through the other of the contamination removal devices.  (both 50 and 22 switch at the same time).

As to claim 4 Mitani discloses the aircraft environmental control system of claim 2, further comprising means for recovering energy from the regeneration air after it has passed through the regeneration device.  (the means of recovering energy are thru the mixing valve. The heat energy is reused in the conditioning system)

As to claim 5 Mitani discloses a method of providing conditioned air to an aircraft interior (8) comprising: mixing and conditioning bleed air (13) and recirculation air from the aircraft (40) to provide mixed conditioned air to the aircraft interior; and
removing one or more contaminants from the recirculation air (40), prior to mixing (13), by passing the recirculation air through one (23) of two (24) contaminant removal devices and alternating the flow of recirculation air from passing through one of the contaminant removal devices to passing through the other contaminant removal device (via valve 22).

As to claim 6 Mitani discloses the method of claim 5, further including regenerating contaminant removing material of the contaminant removal devices by passing conditioned regeneration air (11) through the devices to desorb the contaminant adsorbed by the devices.

As to claim 7 Mitani discloses the method of claim 6, wherein the conditioned regeneration air is conditioned RAM air (1).

As to claim 8 Mitani discloses the method of claim 6, wherein the first device is regenerated while recirculation air passes through the second device and vice versa (shown in figures 1 and 2).

As to claim 9 Mitani discloses the method of claim 6, further comprising recovering energy from the regeneration air after it has passed through the contaminant removal device (the recovered energy is heat energy by the higher temperature air mixing with the recirculation air).

As to claim 10 Mitani discloses the method of claim 6, further comprising exhausting the regeneration air passed through the contaminant removal devices from the system. (shown in figure 4 #14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to aircraft environmental systems is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747          


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747